Citation Nr: 0321814	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right ankle with arthritic pain, 
postoperative, with open excision of osteophytes, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for seborrheic 
dermatitis with psoriatic lesions, evaluated as 50 percent 
disabling from July 28, 1999, and 60 percent from August 30, 
2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979, and from January 1980 to December 1984.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim for an increased 
evaluation for residuals of a right ankle fracture, and which 
granted increased ratings of 50 and 60 percent for the 
veteran's service-connected skin disorder.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (BVA or Board) for resolution.  

As a preliminary matter, the Board notes that an issue 
involving entitlement to service connection for depression 
was previously on appeal.  Following submission of the 
veteran's timely appeal but before the case was referred to 
the Board, service connection for major depression was 
established by a September 2002 rating decision.  The veteran 
subsequently submitted a signed statement dated in November 
2002 indicating that he wished to withdraw that issue.  
Accordingly, the Board notes that such issue is no longer in 
appellate status, and will not be addressed further.  

The issue involving entitlement to increased ratings for a 
skin disorder, diagnosed as seborrheic dermatitis with 
psoriatic lesions will be the addressed in the REMAND portion 
of this decision.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to an 
increased rating for residuals of a right ankle fracture, 
with arthritic pain, postoperative, and open excision of 
osteophytes, currently evaluated as 20 percent disabling.  

2.  Service connection for arthritis of the right foot is 
currently in effect.  

3.  The veteran is currently in receipt of a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  

4.  The veteran's right ankle is not shown to be ankylosed, 
and the right ankle disability is objectively shown to 
involve symptomatology consistent with marked limitation of 
motion due to pain and osteophytes.  


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 20 percent for residuals of a right ankle fracture, 
with osteophytes and arthritic pain, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5271, and 5284 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his residuals of a 
right ankle fracture, with osteophytes and arthritic pain, is 
greater than reflected by the currently assigned 20 percent 
disability evaluation.  Accordingly, he seeks assignment of 
an evaluation in excess of 20 percent for that disability.  
In such cases, the VA has a duty to assist the veteran in 
developing evidence necessary to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for his right ankle disability.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statements of the case, and in 
correspondence to the veteran dated in March 2000, April 
2000, February 2001, and July 2001 have effectively provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim for an increased rating for residuals of a right ankle 
fracture with osteophytes and arthritic pain.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for an increased rating, 
and what evidence was necessary to show that the service-
connected residuals of a right ankle fracture were of greater 
severity than reflected by the currently assigned 20 percent 
rating.  In addition, by those documents, the veteran has 
been informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for providing.  
Further, via the above-captioned documents, the veteran was 
advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA.  In view of the nature of the service-connected 
disability, as well as the evidence already obtained, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an increased rating for residuals of a right 
ankle fracture, with osteophytes and arthritic pain, has been 
obtained.  The evidence of record includes the veteran's 
service medical records, statements offered by the veteran in 
support of his claim, reports of VA rating examinations, and 
post service clinical treatment records.  In addition, the 
Board observes that the veteran appeared before a Hearing 
Officer at the RO and presented testimony relevant to his 
claim at a personal hearing in May 2000.  

Pursuant to the findings contained in the VA rating 
examinations, the Board finds that all relevant aspects of 
his service-connected right ankle disability have been 
addressed to the extent practicable.  Moreover, the veteran 
has not alleged any increase in severity of his symptoms 
since the last time he was examined.  The Board finds that 
the rating examination reports in conjunction with the 
clinical treatment records provide a sufficiently accurate 
picture of the veteran's service-connected right ankle 
disability so as to allow for an equitable determination of 
that issue without requiring further attempts to obtain 
additional clinical treatment records which may not be 
available.  Accordingly, in light of the foregoing, the Board 
concludes that scheduling the veteran for further rating 
examinations or to obtain additional clinical treatment 
records would likely result in unnecessary delay, and would 
not add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with the veteran's claim, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate his claim 
for an increased rating for residuals of a right ankle 
fracture with osteophytes and arthritic pain.  Accordingly, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  

Historically, service connection for residuals of a right 
ankle fracture with arthritic sprain was established by a 
January 1994 rating decision.  An initial 10 percent 
evaluation was assigned, effective from February 22, 1993.  
At that time, it was determined that the veteran had not 
experienced any loss of range of motion in his right ankle, 
and that his symptomatology primarily involved pain on 
motion.  Consideration was given for both arthritis and for 
limited motion of the right ankle.  Accordingly, the 
veteran's right ankle disability was evaluated under the 
provisions of both 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5271.  

In May 1998, the veteran filed a claim for an increased 
rating for his right ankle disability, in which he contended 
that the severity of the right ankle disorder had increased.  
He also asserted that he had recently undergone surgery on 
his right ankle, and should therefore be entitled to receive 
a temporary total disability rating for a period of 
convalescence under the provisions of 38 C.F.R. § 4.30.  The 
veteran underwent a VA rating examination in June 1998, and 
he was then noted to have undergone surgery for the removal 
of osteophytes in the right ankle in May 1998.  The veteran 
complained of experiencing chronic pain, stiffness, swelling, 
and instability.  According to the veteran, prolonged 
standing or walking increased his pain.  On examination, 
dorsiflexion was from 0 to 12 degrees, and plantar flexion 
was from 0 to 14 degrees.  Eversion was from 0 to 10 degrees, 
and inversion was from 0 to 17 degrees.  Ankylosis was not 
indicated.  On the basis of the examination results, pursuant 
to a July 1998 rating decision, the veteran was assigned an 
increased 20 percent disability evaluation for his right 
ankle disorder, effective from March 23, 1998.  He was 
subsequently granted a temporary total disability evaluation 
under 38 C.F.R. § 4.30 pursuant to an August 1998 decision.  
Such temporary disability was effective from May 5, 1998 to 
August 1, 1998.  By an April 1999 rating decision, the 
temporary total disability rating was extended to June 1, 
1999, based on evidence showing that the veteran's right 
ankle remained in a cast causing limited ambulation.  

In July 1999, the veteran submitted a claim for an increased 
rating for his residuals of a right ankle fracture, 
contending that two recent surgical procedures resulted in 
greater disability in his right ankle.  The veteran's claim 
for an increased rating was denied by a January 2000 rating 
decision, and this appeal followed.  At that time, it was 
determined that the veteran was shown to have from 0 to 15 
degrees of dorsiflexion, and from 0 to 27 degrees of plantar 
flexion.  Accordingly, the RO found inasmuch as ankylosis was 
not shown and that after taking the practical effects of pain 
and weakness into consideration, the veteran's overall 
disability picture was consistent with marked limitation of 
motion of the ankle.  The currently assigned 20 percent 
evaluation was therefore determined to be appropriate.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

Clinical treatment records dating from November 1998 through 
June 2001 disclose that he had undergone periodic treatment 
with respect to his right ankle during that time.  In a 
letter dated in November 1998, received from the veteran's 
private physician, D. W. C., M.D., the veteran was noted to 
have what was characterized as fairly advanced arthritis in 
his right ankle.  A long period of conservative treatment was 
ultimately unsuccessful, and the veteran underwent surgery to 
remove osteophytes from the right anterior tibia in May 1998.  
Following surgery, the veteran was noted to have experienced 
improvement in anterior ankle pain, but he subsequently 
developed significant posterior ankle pain.  Additional 
surgery was scheduled for November 1998, but was ultimately 
delayed.  The physician indicated that provided the veteran's 
surgery could be re-scheduled for mid-December 1998, the 
veteran would experience maximum improvement by February 
1999.  Treatment records reflect that the veteran ultimately 
underwent additional surgery in March 1999 to excise 
osteophytes of the right posterior tibia.  The veteran 
tolerated the procedure well, and no complications were 
indicated.  A subsequent letter from the veteran's private 
physician dated in April 1999 indicated that his period of 
convalescence would likely last through the next four to 
eight weeks.  Such surgery was the basis for the extended 
temporary total disability rating granted in April 1999.  
Subsequent X-ray and treatment records continued to show 
degenerative changes of varying degrees involving the distal 
aspect of the medial malleolus.  In addition, the veteran 
continued to be seen for complaints of pain in the right 
ankle.  In September 1999, the veteran was noted to have what 
was characterized as good motion in the right foot and ankle 
with strong pulses and no edema.  The veteran underwent a 
general medical examination conducted by a Social Security 
Administration (SSA) physician.  He was noted to have 
psoriatic arthritis in multiple joints including the feet and 
ankles.  On examination, the veteran was then shown to have 
from 0 to 30 degrees of right plantar flexion, and 0 degrees 
of dorsal flexion.  

In connection with the present claim for an increased rating, 
the veteran underwent a VA rating examination in September 
1999.  As noted, the report of that examination discloses 
that the veteran had undergone two prior surgeries, and that 
he continued to complain of pain, swelling, and generally 
limited function.  On examination, the veteran was found to 
have stiffness in the ankle, but no swelling or edema was 
present.  There was no deviation of the foot in relation to 
the long axis of the leg, and there was no effusion.  The 
veteran had from 0 to 15 degrees of dorsiflexion, and from 0 
to 27 degrees of plantar flexion.  Popping noise was 
indicated when the foot was rotated.  The examiner concluded 
with a diagnosis of degenerative joint disease of the right 
ankle with moderate functional loss.  X-rays disclosed 
osteoarthritis and evidence of a suspected old fracture of 
the posterior shelf of the tibia.  Such was characterized as 
a minor abnormality.  

As noted, the veteran appeared before a Hearing Officer at a 
personal hearing at the RO in May 2000, and testified that he 
was then taking a non-steroidal anti-inflammatory drug for 
his right ankle disability.  He indicated, however, that he 
had not undergone any therapy within the previous six months 
or that he had received any assistive devices other than 
inserts for his shoes.  According to the veteran, he 
experienced pain in his right ankle after standing on it for 
some eight hours.  The veteran testified that he did not 
think the inserts were of any real value, however, and 
offered that he believed one of his arches had fallen.  He 
further indicated that his right ankle would typically swell 
to the point where he was unable to move it fully, and that 
such limitation of motion restricted his ability to engage in 
certain activities.  He offered that he would treat the pain 
and swelling with heat and ice.  In addition, the veteran 
stated that he experienced laxity and ligament problems as 
well as arthritis.  The veteran added that such difficulties 
occurred on a regular basis when he would attempt to engage 
in normal activities.  In conclusion, the veteran stated that 
he had been advised that a total right ankle replacement 
would be the next step surgically, should he require 
additional surgery.  

Normal range of motion of the ankle is depicted at 38 C.F.R. 
§ 4.71, Plate II (2002).  As shown in the diagrams, normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.  Id.  

The veteran's right ankle disability has been evaluated under 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5271 (2002).  Limitation of motion is evaluated under the 
criteria found at Diagnostic Code 5271.  Under Diagnostic 
Code 5271, a 10 percent evaluation is contemplated for 
moderate limitation of motion of the ankle, and a 20 percent 
rating is warranted for marked limitation of motion.  Under 
Diagnostic Code 5271, a 20 percent evaluation is the highest 
rating available.  Id.  

After a review of all rating criteria, the Board finds that 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002) is potentially 
applicable to the veteran's service-connected right ankle 
disability.  Other injuries of the foot are evaluated under 
the criteria found at Diagnostic Code 5284.  Under those 
criteria, moderate injuries of the foot warrant assignment of 
a 10 percent evaluation.  Moderately severe injuries warrant 
assignment of a 20 percent evaluation, and a 30 percent 
evaluation is contemplated for severe unspecified foot 
injuries.  A note to Diagnostic Code 5284 indicates that 
where the injury involves actual loss of use of the foot, a 
40 percent evaluation is contemplated.  Id.  

Given that the veteran's service-connected right ankle 
disorder has been found to involve degenerative changes or 
degenerative joint disease, the Board finds that the criteria 
for evaluating degenerative and traumatic arthritis found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2002) are 
also potentially applicable.  Traumatic arthritis is 
evaluated under the criteria found at Diagnostic Code 5010.  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis under the criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
Under those criteria, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Here, however, the symptomatology contemplated under the 
criteria found at Diagnostic Codes 5003/5010 is incorporated 
in the evaluative criteria set forth at Diagnostic Codes 5271 
and 5284.  Accordingly, the veteran would not be entitled to 
receive a separate evaluation for his degenerative joint 
disease in the right ankle as such would constitute 
"pyramiding" as explained at 38 C.F.R. § 4.14.  In any 
event, even though degenerative joint disease has been found 
to be a component of the veteran's right ankle disorder, the 
evaluative criteria found at Diagnostic Codes 5271 and 5284 
afford him a higher rating, and as such, will be the criteria 
under which his disability is rated.  In that regard, the 
Board also notes that the veteran's right ankle is not shown 
to be ankylosed, and even after taking functional limitation 
due to pain into consideration, such symptomatology has not 
been shown to approximate ankylosis thus far.  Accordingly, 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2002), under which ankylosis of the ankle is evaluated, will 
not be addressed here.  

The Board has carefully considered the veteran's contentions 
with respect to the issue of entitlement to an evaluation in 
excess of 20 percent for the veteran's residuals of a right 
ankle fracture with osteophytes and arthritic pain, and must 
conclude that the currently assigned 20 percent evaluation is 
appropriate.  The Board further concludes that that the 
preponderance of the evidence is against assignment of a 
higher rating under any potentially applicable diagnostic 
code.  As noted, the objective medical evidence fails to 
disclose that the veteran experiences ankylosis in his right 
ankle, and all limitation of motion is shown to be the result 
of pain in that joint.  The Board observes that after taking 
the practical effects of pain and weakness into 
consideration, the veteran can be considered to have marked 
limitation of motion in the right ankle.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  Otherwise, absent 
consideration of or a showing of painful motion, the 
veteran's objectively manifested limitation of motion in the 
right ankle would be best described as moderate.  In any 
event, inasmuch as a 20 percent evaluation is the highest 
rating available under Diagnostic Code 5271, the veteran 
would not be entitled to a higher rating under those 
criteria.  

Diagnostic Code 5284, however, does provide for assignment of 
disability evaluations in excess of 20 percent, and could be 
potentially applicable here.  As noted, under Diagnostic Code 
5284, a 20 percent evaluation is assigned for moderately 
severe foot injuries, and a 30 percent evaluation is assigned 
where the unspecified foot injuries are severe.  Here, the 
Board observes that the veteran is currently in receipt of 
separate ratings for psoriatic arthritis of the left and 
right foot under Diagnostic Code 5284.  Such represents a 
separate disability, apart from the disability involving his 
right ankle.  Accordingly, the Board finds that it would be 
improper to assign the veteran an evaluation in excess of 20 
percent for his right ankle disorder, because service 
connection has already been established for a separate foot 
disorder which has been evaluated under the provisions 
Diagnostic Code 5284.  Accordingly, based on the foregoing, 
the Board finds that the criteria for assignment of a 
disability evaluation in excess of 20 percent for residuals 
of a right ankle fracture with osteophytes and arthritic pain 
have not been met.  The veteran's appeal is therefore denied.  

In addition, the Board notes that the veteran is currently in 
receipt of TDIU benefits, but that such benefits were only 
effective from January 2000.  The veteran's claim for an 
increased rating was received in July 1999.  The Board finds 
that its decision in this case does not preclude it from 
consideration of the veteran's claim here on an 
extraschedular basis from July 1999 to January 2000.  The 
potential application of 38 C.F.R. § 3.321(b)(1) (2002) has 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  There has been no 
showing, however, that the service-connected residuals of a 
right ankle fracture with osteophytes and arthritic pain, by 
itself, caused marked interference with employment, 
necessitated frequent (or any) periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards from July 1999 through January 
2000.  Here, the Board recognizes the veteran's claims to the 
effect that he experiences pain on extended walking and 
standing, and that his right ankle disability caused 
difficulty in his vocation of driving a truck.  
Notwithstanding the foregoing, there is no indication that 
during the above-captioned time period, the veteran was 
rendered incapable of obtaining or retaining gainful 
employment as a result of his service-connected right ankle 
disability.  The Board recognizes the veteran's complaints in 
that regard, but to the extent that the veteran experiences 
any functional impairment resulting from his service-
connected disability, such has not been shown to have 
necessitated any hospitalization or other significant post-
service medical treatment other than on an outpatient basis 
during the relevant time period.  Further, the Board does not 
dispute the veteran's contentions that his right ankle 
disability has caused him to experience chronic severe pain 
and discomfort.  Even so, given the objectively demonstrated 
functional impairment shown during the course of a clinical 
examination, such complaints have been taken into 
consideration in the decision to assign the 20 percent 
evaluation for his right ankle disability.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  If his right ankle 
disability were shown to involve either ankylosis or 
effectively the loss of use of the right foot, then other 
rating criteria would be considered, and higher ratings might 
then be contemplated.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that while the applicable rating 
criteria do not contemplate higher ratings for the veteran's 
right ankle disability, as noted, other potentially 
applicable diagnostic criteria could be used if the veteran's 
symptomatology or overall disability picture warranted 
consideration of those criteria.  The Board has not found, 
however, the veteran's right ankle disability to be of such 
degree of severity as to warrant assignment of a higher 
rating under any potentially applicable diagnostic codes on a 
schedular basis.  Likewise then, referral for consideration 
of an extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle fracture, with arthritic pain, 
postoperative, and open excision of osteophytes, is denied.  


REMAND

Although unclear from statements received from the veteran, 
he appears to contend that he should be entitled to 
evaluations in excess of 50 percent prior to August 30, 2002, 
and in excess of 60 percent from August 30, 2002, for his 
service-connected seborrheic dermatitis with psoriatic 
lesions.  

The Board observes that the criteria for evaluating skin 
disorders, to include such disorders as seborrheic dermatitis 
with psoriatic lesions have been revised, effective from 
August 30, 2002.  The Board notes that as reflected in the 
Supplemental Statement of the Case issued in September 2002, 
the veteran's claim for an increased rating for his skin 
disorder was considered on the basis of the revised criteria.  
The veteran was not, however, informed of the specific 
criteria by which his service-connected seborrheic dermatitis 
with psoriatic lesions was to be evaluated.  Under the 
revised notice and duty to assist requirements as set forth 
in the VCAA, the veteran must be provided with notice of the 
specific rating criteria which are relevant to his claim.  
See Quartuccio, supra.  

Moreover, the Board notes that in the Brief on Appeal dated 
in July 2003 received from the veteran's service 
representative, it is argued that the RO failed to properly 
explain in its decision of September 2002 how a grant of a 50 
percent evaluation, effective from July 28, 1999, and a 60 
percent evaluation, effective from August 30, 2002, 
constituted a partial grant of the benefits sought with 
respect to the issue of entitlement to an increased rating 
for the veteran's skin disorder.  

As noted, effective from August 30, 2002, the criteria for 
evaluating skin disorders as set forth under 38 C.F.R. 
§ 4.118 were revised.  See generally 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002).  The Board observes here that the 
veteran's seborrheic dermatitis with psoriatic lesions was 
last evaluated in or about April 2001.  As the revised rating 
criteria were not in existence at that time, they were not 
addressed.  The Board finds, therefore, that the veteran 
should be scheduled to undergo an additional VA rating 
examination to evaluate his seborrheic dermatitis with 
psoriatic lesions in light of the new rating criteria.  A 
copy of those criteria should be provided to the examiner in 
addition to the veteran's claims file in order that the 
criteria can be addressed in the examination report.  

The RO should then proceed to readjudicate the veteran's 
claim for an evaluation in excess of 50 percent from July 28, 
1999, and in excess of 60 percent from August 30, 2002, for 
seborrheic dermatitis with psoriatic lesions on the basis of 
all available evidence.  The Board further notes that as the 
change in the applicable regulations occurred during the 
pendency of the veteran's appeal, the version of those 
regulations which is more favorable to his claim from the 
time the new regulations became effective must be applied.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
former criteria alone must be applied prior to August 30, 
2002, the date on which the new criteria became effective, 
however.  See generally 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  In addition, the RO should also 
take any action necessary to ensure that the enhanced notice 
and duty to assist requirements of the VCAA have been met.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his service-connected 
seborrheic dermatitis with psoriatic 
lesions dating from June 2001 to the 
present.  After obtaining any necessary 
authorization, the RO should secure and 
associate with the claims file any 
records.  If no additional records have 
been identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by the appropriate specialist to evaluate 
the nature and severity of his service-
connected seborrheic dermatitis with 
psoriatic lesions.  The veteran's claims 
file, in addition to all relevant rating 
criteria, must be made available to the 
examiner for review in advance of the 
scheduled examination.  After reviewing 
the pertinent medical evidence contained 
in the veteran's claims file, the 
examiner is requested to conduct a 
clinical examination to include any 
indicated studies and/or tests to 
evaluate the extent and severity of the 
veteran's service-connected seborrheic 
dermatitis with psoriatic lesions as 
discussed above.  The examiner is 
requested to indicate any pathology 
associated with that disability.  All 
relevant rating criteria must be 
addressed in the examination report.  In 
addition, the examiner is requested to 
include a complete rationale for any 
opinions offered in the typewritten 
examination report.  

3.  The RO must ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  Any 
action deemed necessary to ensure 
compliance with those requirements must 
be undertaken.  

4.  The RO should readjudicate the issue 
of entitlement to evaluations in excess 
of 50 percent from July 28, 1999, and in 
excess of 60 percent from August 30, 
2002, for the veteran's service-connected 
seborrheic dermatitis with psoriatic 
lesions on the basis of all available 
evidence, and after applying all relevant 
regulations governing skin disorders 
dating from the time the claim began to 
the present.  If the decision remains 
unfavorable to the veteran, he and his 
service representative must be provided 
with a supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal, and which address all 
contentions as advanced in statements 
offered by the veteran and his service 
representative.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



